IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


M.W. & A.W.                               : No. 437 MAL 2015
                                          :
                                          :
  v.                                      : Petition for Allowance of Appeal from the
                                          : Order of the Superior Court
                                          :
D.S.G.                                    :
                                          :
                                          :
  v.                                      :
                                          :
                                          :
A.M.W.                                    :
                                          :
                                          :
PETITION OF: D.S.G.                       :


                                       ORDER


PER CURIAM

       AND NOW, this 26th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.